DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4, 10, 16 and 19-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
 Regarding claims 4, 10 and 16, the claims have been amended to contain a contradiction which renders a search and rejection impossible. The claims now recite that the instrument does not utilize the first energy modality but then go on to recite how the instrument utilizes the first energy modality. That is, the claims specifically recite that the first energy modality is converted to DC for powering the surgical instrument component (dependent claims containing all the limitations from which they depend), so it is unclear in what sense an instrument does not utilize the first energy modality. Restated: it is unclear how it would be possible for an instrument to utilize an energy modality it is not configured to use. It is assumed that this is fundamentally an indefiniteness issue and so rejections under 35 U.S.C. 112(a) for lack of enablement and lack of support in the written description are not made. The examiner notes that it is difficult to narrowly define a device by structure it does not have, even more things it is not “configured to” do, within the requirements of 35 U.S.C. 112(a). 
Regarding claims 19-24, the claims suffer a similar issue to the one discussed above. Claims 19, 21 and 23 recite that the instrument is not applying an energy and then recite that the energy is converted to DC. It is physically impossible for a signal that is not being used by a device to be used by the device. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-9, 11-15, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Yates (US 2015/0190189).
Regarding claims 1, 2, 5-8, 11 and 12, Yates discloses a surgical instrument (1302 and 1306, fig. 13) that includes a surgical instrument component that receives DC power (e.g. 1328 which is a light source [0081]), an end effector (fig. 2) and a circuit/surgical instrument circuit coupled to the instrument component and the end effector (1302), where the circuit is configured to receive first and second signals from an energy module and apply the first signal through a rectifier (1312) to produce DC power for the component (the “charge signal” e.g. [0072]) and apply the second signal to the end effector (the “drive signal” e.g. [0072]). The end effector includes bipolar electrodes and the second drive signal applies electrosurgical energy to the electrodes ([0057]). The instrument communicates with the energy module via a receptacle (e.g. the unnumbered plug at the proximal end of the cable as shown in fig. 1, note the schematic illustration of the cables shown in fig. 13, see also [0098]). The embodiment of Yates discussed above does not disclose that the circuit concurrently receives the drive signals. However, Applicant has not disclosed that doing two things at the same time, as opposed to doing two things one after the other, is critical or produces an unexpected result. In fact, a different embodiment of Yates further discloses that the drive signals can be received simultaneously ([0106]-[0107]). Therefore, before the application was filed, it would have been obvious to one of ordinary skill in the art to provide the two signals of Yates simultaneously or sequentially, both as taught by Yates, to produce the predictable result of allowing the instrument to be used to treat tissue and employ an auxiliary function.
Regarding claims 13-14, 17 and 18, the device of Yates discloses all the limitations as discussed above (and below) with respect to claims 1-3, 5-9, 11 and 12 except that the circuit in the embodiment cited is in a cable. However, the fact that Applicant has claimed these mutually exclusive locations for the circuit suggests that the location does not produce an unexpected result. Further, Yates discloses the circuit can be located on a cable or integral with the instrument or the module ([0043], [0073]). Therefore, before the application was filed, it would have been obvious to one of ordinary skill in the art to put the circuit anywhere in the system of Yates, including in a cable, in an instrument or in a module as taught by Yates, as long as the circuit would be able to operate in a predictable manner with respect to its disclosed functions. 
Regarding claims 3, 9 and 15, Yates contemplates an embodiment (at the end of [0072]) where the RF/ultrasound module supplies an ultrasound drive signal as the therapeutic signal (the claimed second drive signal) and an RF drive signal as the charge signal (the claimed first drive signal). This is the reverse of claims 3, 9 and 15 where the ultrasound drive signal is the first drive signal and the RF drive signal is the second drive signal. However, reversal of parts is an obvious modification (MPEP 2144.04(VI)(A)) and Applicant has not disclosed any unexpected results from converting an ultrasound drive signal to DC as opposed to converting an RF drive signal to DC (at least because “ultrasound drive signal” is just another type of AC signal). Note that Applicant specifically disclaims any significance for these modalities (e.g. [0238] and [0240] of the printed publication). Therefore, before the application was filed, it would have been obvious to one of ordinary skill in the art to use any drive signal not required by a given device to treat tissue to instead power auxiliary elements, as taught by Yates, including using the ultrasound drive signal to power the auxiliary elements, that would produce the predictable result of allowing a module to power all the functions of a given instrument.

Claims 19-24 are rejected under 35 U.S.C. 103 as being unpatentable over Yates in view of Madan (US 2012/0116380).
 Regarding claims 19-24, while the bounds of the claims are unclear, the examiner’s best guess is that the system determines an energy is not being applied to tissue and subsequently begins to apply energy to the circuit for conversion to DC. The circuit of Yates includes a battery (1314, fig. 13, [0072]) and the energy types/energy modalities are discussed above with respect to claims 3, 9 and 15. Yates further discloses the circuitry necessary for the system to interrogate a device to determine aspects of the device ([0090]). Clearly any device that uses energy types is “configured to utilize” those energy types. Yates does not specifically disclose that whether the circuit converts energy to DC is based on whether energy is being used or not. However, Applicant has not disclosed that only converting the energy to DC after the first energy is not being applied to tissue is critical or produces unexpected results. The prior art is full of examples of a battery which is used to supply energy to tissue being charged before, during or after use. Madan, for example, discloses a device which teaches that a battery for supplying energy to tissue ([0038]) can be charged before or during use ([0052]). Before a battery is used the instrument is not actively applying energy to tissue, while during battery use the instrument is actively applying energy to tissue. Further, that these are presented as optional suggests they are functionally equivalent (see MPEP 2144.06). Therefore, before the application was filed, it would have been obvious to one of ordinary skill in the art to modify the instrument of Yates to include optional battery charging modes, including before energy is applied or during energy application, both taught by Madan, that would produce the predictable result of allowing a user to charge the battery in a desired manner. With this modification, a user can select an option that will cause the circuit to check to see if the energy is being applied and convert the drive signal based on the option selected. This includes converting energy while the drive signal is in use (corresponding to charging the battery while energy is being applied to tissue), and converting energy while the drive signal is not in use (corresponding to charging the battery while energy is not being applied to tissue).

Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot because the amendments have necessitated new grounds of rejection. It is noted, however, that the prior art is remarkably close to the claimed invention. Yates explicitly teaches that a generator which is capable of supplying two types of energy can use one to power another function in a device (as discussed above). This, combined with the fact that RF/Ultrasound combination devices are very common in the art, the level of ordinary skill in the art is high, and Applicant has not disclosed a critical or unexpected results from the various (apparently) mutually exclusive species (cf. claims 4 and 19), suggest that the claimed invention is well within the level of ordinary skill in the art (the indefiniteness issues prevent the suggestion from being an assertion). It may be true that patentable subject matter in this case lies in the details of how the system performs the functions rather than the bald fact that the system is “configured to” perform the functions.
 
 Conclusion
  The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Regarding a system which teaches that a battery can be charged during or after use, see paragraph [0007] of US 2016/0074096 to Lieu. Regarding the teaching that RF and/or ultrasound can be generated by a device (which suggests it would be obvious to use any of those three devices, RF, ultrasound and a combination, with a generator that could power them), see paragraphs [0026] and [0030] of US 2011/0130689 to Cohen.
 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL WAYNE FOWLER whose telephone number is (571)270-3201. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL W FOWLER/Primary Examiner, Art Unit 3794